Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-19 have been examined. 
Claim Objections

The claims are objected to as failing to comply with 37 CFR 1.75(i), which requires that, “where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  

Claim 1 recites a preamble “A system to help businesses and clinics provide mental health care services 24 hours anywhere and provide mental health assessment and mental health illness treatment to clients to address the root causes and triggers of mental health illness and negative emotional states and conditions.” However, the claim does not recite any steps in the body of claim separated by a line indentation. Applicant is required to either cancel the claim(s), or else to rewrite the claim(s) in proper form.

The limitation of dependent claim 3 “the system of claim… comprising website and mobile application…and self development support even when a time is not in the working hours of the company” does not contain the reference of independent claim 1. Applicant is required to either cancel the claim(s), or else to rewrite the claim(s) in proper form
The limitation of dependent claim 3 “the system of claim… comprising website and mobile application…and self development support even when the employee does not exist in the company” does not contain the reference of independent claim 1. Applicant is required to either cancel the claim(s), or else to rewrite the claim(s) in proper form. 

Claims 6-15 are objected to because of the following informalities: 

Claims 6-15 recite “stress and anxiety tests; guided Meditations; video therapies; 2exercise routines; nutrition log; task management; groups; challenges; and, chat” as claimed in claim 5. However, Claims 5 recite the method as claimed in claim 4. Appropriate correction is required 

Claims 16-20 are objected to because of the following informalities: There are duplicated claims 16 through 20.  Applicant is required to either cancel the claim(s), or else to rewrite the claim(s) in proper form. 

Claims 25-33 are objected to because of the following informalities:  
Claim 25 recites the method as claimed in claim 21. However, independent claim 21 recites a system.  Appropriate correction is required.
Claim 26 recites the stress and anxiety tests as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 27 recites the Guided Meditations as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 28 recites the video therapies as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 29 recites the exercise routine as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support. Duplicated claim 29 recites the task management.  Appropriate correction is required. 
Claim 30 recites the nutrition log as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 31 recites the task management as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 32 recites the groups as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required. 
Claim 33 recites the challenges as claimed in claim 22. However, dependent claim 22 recites a website and mobile application to make the mental health care support.  Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. In particular, claims 16-20 are hybrid claims. See MPEP §2173.05(p) II. For a discussion of this rejection, see the 35 U.S.C. §112 2nd paragraph rejection below.

Claims 1-5, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-3 and 21 recite(s) a system, which is within a statutory category (machine.). Claim 4-5 and 24 recite(s) a method, which is within a statutory category (process).. 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 4-5 recites at least one abstract idea. Specifically, claim 4 recites the steps of:  
A method to help businesses and clinics provide mental health care services, mental health assessment and mental health diseases treatment 24 hours anywhere to clients to address the root causes and triggers of mental health illness and negative emotional states and conditions through a system comprising the steps of: 
a business or clinic signs up for an account on the system; 
a business or clinic signs up its clients to the system upon visitation and encourages clients to access the system; 
a business or clinic customizes the mental health care services and treatments provided through the system to fit clients' needs; and, 
a client logs in to the system to have a resource of treatment, accessible anytime when feeling any of the symptoms of mental illness.  
The limitations “signs up for an account on the system; signs up its clients to the system upon visitation and encourages clients to access the system, customizes the mental health care services and treatments provided through the system to fit clients' needs” constitutes c) mental processes because these limitation could be performed by the user to acquire, register or enroll in the system…. Accordingly, the claim is directed toward at least one abstract idea.
The limitations of ” logs in to the system to have a resource of treatment, accessible anytime when feeling any of the symptoms of mental illness” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to select the resource of the treatment. Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claims 1, 21 and 24 are identical as the abstract idea for claim 4, because the only difference between claims 1 and 4 is that claim 1, 21 recites a system whereas claims 4, 24 recite a method.
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2-3 recite the additional preference information, e.g. the use of mobile device, a website applications as being part of the abstract idea, and thus part of mental processes. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 4 recites 
A method to help businesses and clinics provide mental health care services, mental health assessment and mental health diseases treatment 24 hours anywhere to clients to address the root causes and triggers of mental health illness and negative emotional states and conditions through a system comprising the steps of: 
a business or clinic signs up for an account on the system (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));; 
a business or clinic signs up its clients to the system upon visitation and encourages clients to access the system (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));; 
a business or clinic customizes the mental health care services and treatments provided through the system to fit clients' needs (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));; and, 
a client logs in to the system to have a resource of treatment, accessible anytime when feeling any of the symptoms of mental illness ((merely data gathering steps as noted below, see MPEP 2106.05(g))).  
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “a business or clinic signs up for an account on the system”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the limitation “a business or clinic a business or clinic customizes the mental health care services and treatments provided through the system to fit clients' needs”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the additional limitation of ”a client logs in to the system to have a resource of treatment, accessible anytime when feeling any of the symptoms of mental illness”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 
Particularly, the use of a system,  to provide client information, or preferences is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1, 4, 21, 24 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, controller devices does not take the claim out of the mental process grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations are not addressed above fail to integrate the abstract idea into a practical application as set below:  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 4, 21, 24 limit the use of a system, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-5, 21-25 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 are indefinite because they are considered hybrid claims. See MPEP §2173.05(p) II. In particular, because claims 16-20 recites both a system and method for using that system, the claim does not apprise a person of ordinary skill in the art of its scope. Additionally, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101.
For example, claims 16-20 recites ‘the system of claim 1” In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant(s) to claim a product claim. Alternatively, claims 16-20 also recites the method steps of as claimed in claim 4. One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant(s) to include method steps. In light of this conflicting evidence, the scope of the claims is not known. Additionally, a person of ordinary skill in the art could reasonably interpret claims 16-20 to be drawn to both a product or process.
Therefore in accordance with §2173.05(p) II. which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite. If Applicant(s) overcome this particular 35 U.S.C. §112, 2nd paragraph rejection, the related 35 U.S.C. §101 rejection will also be withdrawn. For prior art purposes, the Examiner will interpret claims 16-20 as claims directed to a product only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 21-25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bindler et al (US20030059750A1 hereinafter Bindler) 

With respect to claim 1, Bindler teaches a system to help businesses and clinics provide mental health care services 24 hours anywhere and provide mental health assessment and mental health illness treatment to clients to address the root causes and triggers of mental health illness and negative emotional states and conditions (‘750; Para 0035: Fig. 1 illustrates an automated and intelligent online system to provide psychological assessment [Para 0037]. The system of the present invention helps design a number of standardized protocols for treating a number of the more common mental health problems and for teaching a variety of skill sets that are frequently used in clinical interventions, optimizing performance, and in preventing mental illness as illustrated in Para [0049] to focus or address the mental illness [Para [0102] triggered by psychological stress and depression, Para [0109]), and  negative disorder state of behavioral dysfunction such as poor habit control, including smoking, poor hygiene, overeating, poor diet, nail biting, and so forth. Some habits, like smoking, overeating and coffee drinking, can have significant negative long-term consequences, Para [0119])

With respect to claim 2, Bindler teaches the system of claim 1 comprising a website and mobile application to make the mental health care services available 24 hours all the day where a client can receive the mental health care services provided even when a time is not in the working hours of the business or clinic.(‘750; Para 0010: provides for a website wherein a client can log in to access the AI_OPS service). 

With respect to claim 3 Bindler teaches the system of claim 1 comprising a website and mobile application to make the mental health care services available anywhere where a client can receive the health care services even if a client is not in the place of business (‘750; Para 0070: cellular phone).
 . The system of claim 1 is to help companies provide mental health care support, career development and self development support to improve the employee career development, improve employees performance, efficiency and productivity by addressing the root causes and triggers of mental health illness and negative emotional states and conditions (‘750; Parsa 0035, 0037, 0049, 0102, 0119), and low job performance through a system comprising the steps of: . 
The system of claim ..... comprising a website and mobile application to make the mental health care support, career development and self development support provided to employees available 24 hours all the day where an employee can receive the mental health care support, career development and self development support even when a time is not in the working hours of the company. . 
The system of claim ..... comprising a website and mobile application to make the mental health care support, career development and self development support provided to employees available anywhere where an employee can receive the mental health care support, career development and self development support even when the employee does not exist in the company.  
1. The system of claim 1 is to help people get self development support 24 hours everywhere.  

With respect to claim 4, Bindler teaches a method to help businesses and clinics provide mental health care services, mental health assessment and mental health diseases treatment 24 hours anywhere to clients to address the root causes and triggers of mental health illness and negative emotional states and conditions through a system comprising the steps of:
 a business or clinic signs up for an account on the system; a business or clinic signs up its clients to the system upon visitation and encourages clients to access the system (‘750; Para 0035: FIG. 1 illustrates automated and intelligent online psychological systems (AI_OPS) [0035] 102 of the present invention centered on a modularized design approach to provide the greatest flexibility in being able to rapidly design systems for individual clients while maintaining a high level of quality and ingenuity. The present system comprises, in the preferred embodiment, eight main service areas. Each service area represents a website region in which the client can select various services suitable to their needs. The client enters the web site through central service area 104. In one embodiment, one domain of central area 104 is devoted to explaining to clients their various options and guiding them through a selection process. In another extended embodiment, another domain provides users with client information regarding their company and various details of their employment. Furthermore, in yet another extended embodiment, HMP/EAP information (e.g., details of insurance plan, available services, etc.) is found in a third domain of the central service area The service areas are essentially the users “front-end”, wherein clients are able to choose which particular service they require); 
a business or clinic customizes the mental health care services and treatments provided through the system to fit clients' needs (‘750; Para 0131: a system that is tailored to meet the individual needs of a client without having to redevelop the product for each new client. This approach is efficient in terms of designing and implementing products geared to specific problems and disorders (e.g., panic disorder, impulse disorders) and specific populations (e.g., the elderly, executives). The abovementioned system flexibility is accomplished through the parameter matrix associated with each module where critical variables have been assessed and set in a way that is suited to the client population.) ; and, 
a client logs in to the system to have a resource of treatment, accessible anytime when feeling any of the symptoms of mental illness (‘750; Para 0010: The present invention provides for a modularized automated and intelligent online psychological system (AI_OPS). The system, when implemented in a network, provides for a website wherein a client can log in to access the AI_OPS services. The clients enters the web site through a central service area and is able to access various other service areas depending on the service required by the client)  

With respect to claim 5, Binder teaches the method as claimed in claim 4 wherein a client accesses their account on the system to choose mental health care services comprising: stress and anxiety tests (‘750; Para 0051); guided Meditations (‘750; Para 0151); video therapies (‘750; Para 0057); 2exercise routines (‘750; Para 0060); nutrition log; task management (‘750; Para 0321); groups; challenges (‘750; Para 0648); and, chat (‘750; Para 0043). 
Claim 25 is rejected as the same reason with claim 5. 

With respect to claim 21, Bindler teaches a system to help companies provide mental health care support, career development and self development support 24 hours to improve the employee career development, improve employees performance, efficiency and productivity by addressing the root causes and triggers of mental health illness and negative emotional states and conditions, and low job performance (‘750; Para 0084: the treatment is presented in an employee assistance program (EAP) based environment where the client accesses the programs through computers in the workplace. EAPs are particularly suited for the task of deploying of computer and Internet-based treatment strategies because they often constitute the first line of defense when an employee is in distress.;  The system of the present invention helps design a number of standardized protocols for treating a number of the more common mental health problems and for teaching a variety of skill sets that are frequently used in clinical interventions, optimizing performance, and in preventing mental illness as illustrated in Para [0049] to focus or address the mental illness [Para [0102] triggered by psychological stress and depression, Para [0109]), and  negative disorder state of behavioral dysfunction such as poor habit control, including smoking, poor hygiene, overeating, poor diet, nail biting, and so forth. Some habits, like smoking, overeating and coffee drinking, can have significant negative long-term consequences, Para [0119] ).  

Claim 24 is rejected as the same reason with claim 21. 

With respect to claim 22, Bindler teaches the system of claim 21 comprising a website and mobile application to make the mental health care support, career development and self development support provided to employees available 24 hours all the day where an employee can receive the mental health care support, career development and self development support even when a time is not in the working hours of the company.  

With respect to claim 23, Bindler teaches the system of claim 1 is to help people get self development support 24 hours everywhere 750; Para 0010: provides for a website wherein a client can log in to access the AI_OPS service).  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686